Citation Nr: 1313597	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  12-08 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due herbicide exposure and/or secondary to service-connected disabilities.

2.  Entitlement to a disability rating in excess of 20 percent for service-connected residuals of prostate cancer.

3.  Entitlement to an initial disability rating in excess of 30 percent for service-connected coronary artery disease with sick sinus syndrome and pacemaker implant with scar.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to November 1983.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decisions dated in September 2010 and April 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in March 2013.  A transcript of the hearing is of record.

The United States Court of Appeals for Veterans Claims (Court) holds that a TDIU claim is part of an initial or increased rating claim when raised by the record.  Mayhue v. Shinseki, 24 Vet. App. 273 (2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of TDIU has been raised during the pendency of the Veteran's appeal, but it has not been developed or adjudicated by the RO or AMC to date.  The Veteran' s private physician submitted a letter dated in October 2012 asserting that due to the Veteran's coronary artery disease, sick sinus syndrome and his age, he believes that the Veteran's physical condition precludes him from gainful employment.  In light of this evidence, the Board finds that the issue of TDIU is reasonably raised by the record.  

The issue of entitlement to an increased rating for erectile dysfunction has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for hypertension, increased rating for residuals of prostate cancer and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's service connected coronary artery disease with sick sinus syndrome and pacemaker implant with scar is characterized by estimated workload greater than 5 METs but not greater than 7 METS resulting in dyspnea or shortness of breath and dizziness with essentially normal left ventricular function of 62 and no evidence of more than one episode of acute congestive heart failure.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent for coronary artery disease with sick sinus syndrome and pacemaker implant with scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The claims file contains the Veteran's service treatment records, private treatment records, a VA examination report dated in March 2011, lay statements from the Veteran and his wife and a transcript of the March 2013 Board hearing.

The VA examination report dated in March 2011 reflects that the examiner obtained an oral history of the Veteran's coronary artery disease with sick sinus syndrome and evaluated the Veteran with respect to his service-connected disability.  The examiner documented in detail the findings of the physical examination and test results, the claimed symptoms and the effect those symptoms have on his occupational functioning.  It appears that the VA examiner did not review the claims file as part of the examination.  In some instances, the Court has held that a failure to review the claims file renders a VA examination inadequate for rating purposes.  See, e.g., Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) ("The [VA] examiner should have the Veteran's full claims file available for review."), but see Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (review of the claims file is not required where it would not change the objective and dispositive findings made during a medical examination).  See also 38 C.F.R. §§ 4.1, 4.2 (2012).  However, the Court held in Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008), that when VA undertakes to provide a medical examination or obtain a medical opinion, the relevant inquiry is whether "the examiner providing the report or opinion is fully cognizant of the claimant's past medical history."  In this case, the March 2011 VA examiner obtained a history of the Veteran's heart condition, reviewed a private treatment records dated in November 2009 and November 2010 and evaluated his current symptoms.  The Board finds that the examiner was apprised of the relevant medical history of the Veteran as it pertains to his heart disability.  Based on the foregoing, the Board concludes that the examination is adequate for rating purposes.  

Furthermore, the claims file contains the Veteran's statements and testimony in support of his claim.  The Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently on appeal.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action. 

Merits of the Claim for an Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2012).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's coronary artery disease with sick sinus syndrome and pacemaker implant with scar is currently rated as 30 percent disability under 38 C.F.R. § 4.104 Diagnostic Code 7005 (2012), which evaluates coronary artery disease.  Under Diagnostic Code 7005, a 30 percent evaluation is warranted where there is workload of greater than 5 METs but not greater than 7 METs resulting in resulting in dyspnea, fatigue, angina, dizziness or syncope; or, where there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray.  A 60 percent evaluation is warranted where there is evidence of more than one episode of acute congestive heart failure in the past year; or, workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Finally a 100 percent evaluation is warranted where there is chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent. 

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

The Veteran was provided with a VA examination in March 2011.  The Veteran reported that he experiences angina and shortness of breath due to his heart condition.  He denied dizziness, syncope attacks and fatigue.  The examiner noted that the symptoms of angina are stable with frequent shortness of breath.  The examiner noted the left atrium is enlarged, but the right atrium, left ventricle and right ventricle appear normal in size.  The aortic, mitral, tricuspid and pulmonary valves appear structurally normal.  The pericardium appears normal and there is no evidence of intracardiac thrombi or pericardial effusion.  The systolic left ventricular function is normal with an ejection fraction of 62 percent.  Trans-mitral doppler velocity profile suggests reduced left ventricular compliance.  Doppler and color flow studies show mild tricuspid regurgitation.  The examiner determined that the Veteran's estimated METs level was 7.  He explained that the Veteran can climb stairs, swim and carry objects.  

The Veteran stated in May 2011 that he suffers from dizzy spells and shortness of breath.  He explained that he was unable to use the treadmill for the stress test during the March 2011 VA examination and even walking short distances cause severe shortness of breath.  The Veteran testified in March 2013 that his coronary artery disease should be greater than 30 percent because he gets out of breath real easy and it limits his ability to do yard work.  Hearing Transcript at 10.  He explained that he has to hire someone to cut his grass and to garden.  His coronary artery disease limits his physical activity and he gets a little out of breath by just walking.  Id. at 12.  The Veteran testified that he becomes excessively thirsty due to his medications.  

Based on the evidence of record, the most pertinent of which was discussed above, the Board finds that a disability rating in excess of 30 percent is not warranted.  Specifically, there is no evidence of more than one episode of acute congestive heart failure in the past year, a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Rather, the March 2011 VA examination reveals the Veteran had an estimated METS of 7 based on the Veteran's ability to climb stairs, swim and carry objects.  The VA examination and medical evidence of record reveals an ejection fraction greater than 50 percent.  Accordingly, the preponderance of the evidence shows that the symptoms of the Veteran's service-connected coronary artery disease with sick sinus syndrome and pacemaker implant with scar more closely approximates the current 30 percent disability rating.

The Board has considered whether staged ratings are appropriate.  The evidence of record shows that the Veteran's coronary artery disease with sick sinus syndrome and pacemaker implant with scar has not materially fluctuated during the course of the appeal.  As such, a staged rating is not warranted.  

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disability.  The manifestations of the Veteran's coronary artery disease are contemplated by the schedular criteria which provide criteria based upon episode of congestive heart failure, results of a stress test and findings on echocardiogram.  The evidence in this case does not show that the Veteran has manifestations of the heart disability, to include his reports of shortness of breath and dizzy spells, that are not contemplated by the rating criteria.  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial disability rating in excess of 30 percent for service connected coronary artery disease with sick sinus syndrome and pacemaker implant with scar is denied.

REMAND

After a review of the claims file, the Board concludes that a remand is necessary for further development prior to adjudicating the remaining issues on appeal.

Regarding the Veteran's service connection claim for hypertension, a medical opinion is required.  Private treatment records show that the Veteran has a current diagnosis of hypertension and he contends that his hypertension is related to military service.  The Veteran's service treatment records show that he had some elevated blood pressure readings within the last several years before discharge from military service, to include an annual examination dated in November 1982 documenting a blood pressure reading of 146/96 and his separation examination dated in October 1983 showing that the Veteran's blood pressure was 136/86.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2012).  This evidence may indicate that the Veteran had hypertension in service.  Furthermore, the Veteran's private physician provided the opinion that it is possible that the Veteran's hypertension could be a manifestation of exposure to herbicides.  Based on the foregoing, the Veteran should be provided with a VA examination and opinion.  See 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the Veteran's increased rating claim for residuals of prostate cancer, VA received a VA Form 21-4142, Authorization and Consent to Release Information, in July 2010 indicating that he received treatment for residuals of his prostate cancer at Coastal Urology.  The record contains private treatment records from Coastal Urology from April 2004 to March 2007.  It does not appear that the RO contacted the Veteran's private physician in an attempt to obtain any outstanding private treatment records.  The Veteran testified at the March 2013 Board hearing that he receives treatment from his urologist/oncologist every six months.  VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his or her claim for a benefit under a law administered by the VA.  38 U.S.C.A. § 5103A.  Based on the foregoing, the RO/AMC should attempt to obtain these private treatment records.

The Board also notes that the June 2010 notice letter did not advise the Veteran on how to substantiate his increased rating claim for residuals of prostate cancer to include that he must provide evidence that his disability has become worse.  Thus, the Veteran should be provided with appropriate notice on how to substantiate his increased rating claim to include that he should provide evidence showing a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.

As indicated in the Introduction, the Board has assumed jurisdiction over the Veteran's reasonably-raised TDIU claim.  The Veteran should be notified as to how to substantiate a claim for TDIU and afforded a VA examination that fully assesses whether he is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Provide the Veteran with notice as to the evidence and information necessary to substantiate an increased rating claim for residuals of prostate cancer and a claim for TDIU.  Allow him a reasonable opportunity to respond. 

2.  Contact the Veteran to get appropriate consent to obtain any private treatment records, to include any treatment from Dr. W. P. at Coastal Urology, with respect to the Veteran's residuals of prostate cancer.  After securing the appropriate consent from the Veteran, VA should attempt to obtain any treatment records related to the Veteran's residuals of prostate cancer and associate them with the Veteran's VA claims folder.

3.  Thereafter, schedule the Veteran for a VA genitourinary examination to determine the current severity of the Veteran's service-connected residuals of prostate cancer.  The entire claims file must be provided to the examiner for review.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should address any current residuals of prostate cancer.  The examiner should specifically address whether there has been local reoccurrence or metastasis of the Veteran's prostate cancer.  

If examiner finds that there has not been any reoccurrence or metastasis, then he or she should indicate whether the Veteran's residuals of prostate cancer are manifested by urinary leakage, and if so, whether he needs to wear absorbent materials and the frequency they must be changed.  The examiner should discuss the Veteran's daytime and nighttime urinary frequency and whether the residuals of prostate cancer result in obstructive voiding, and if so, to what extent.

The examiner should also specify whether the disability is manifested by renal dysfunction, and if so, to what extent.

The examiner should set forth all examination findings, together with an explanation for the comments and opinions expressed. 

4.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his hypertension.  The claims file, including a copy of this remand, must be made available to the examiner for review.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  Based on the examination and review of the record, the examiner should answer the following:

(a)  Whether the Veteran's hypertensive disorder is at least as likely as not (i.e., a fifty percent or greater probability) related to his active military service to include the elevated blood pressure readings during military service and his exposure to herbicides.  The examiner must provide an explanation for all opinions.  With respect to issue of whether the Veteran's hypertension is due herbicide exposure, the examiner is asked to discuss any medical studies and/or literature as part of his or her explanation.

(b)  if the answer to question (a) is no, whether the Veteran's hypertensive disorder is at least as likely as not (i.e., a fifty percent or greater probability) caused or aggravated by the Veteran's service-connected coronary artery disease or peripheral vascular disease.  The examiner should provide an explanation for all conclusions reached. 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of hypertension (i.e., a baseline) before the onset of the aggravation. 

5.  After any applicable development is completed, schedule the Veteran for a VA examination to evaluate the status of the service-connected disabilities.  The claims folder should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.  

The examiner is requested to provide an opinion as to whether the Veteran's service-connected disabilities, (coronary artery disease, evaluated as 30 percent disabling; residuals of prostate cancer, 20 percent; diabetes mellitus, 20 percent; peripheral vascular disease, right lower extremity, 20 percent; peripheral neuropathy, bilateral upper extremities, 10 percent, each; peripheral neuropathy, bilateral lower extremities, 10 percent, each; hearing loss, noncompensable; healed fracture of the mandible, noncompensable; erectile dysfunction, noncompensable, bilateral cataracts, noncompensable; peripheral vascular disease, left lower extremity, noncompensable) either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

6.  Upon completion of the foregoing, readjudicate the Veteran's claims of entitlement to service connection for hypertension, increased rating for residuals of prostate cancer and TDIU, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


